EXHIBIT 10.38


NMI HOLDINGS, INC.
AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Performance Based)
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of [●]
(the “Grant Date”), is made by and between NMI Holdings, Inc., a Delaware
corporation (the “Company”), and [●] (“Participant”).
WHEREAS, the Company has adopted the NMI Holdings, Inc. Amended and Restated
2014 Omnibus Incentive Plan (the “Plan”); and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant Participant restricted stock units
with respect to a number of shares of the Company’s Common Stock (the “Shares”)
on the terms and subject to the conditions set forth in this Agreement and the
Plan.
NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Restricted Stock Unit Award.


(a)Grant. The Company hereby grants to Participant an award of restricted stock
units (“RSUs”) with respect to [●] Shares (the “Target RSUs”) on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.

(b)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in Exhibit A hereof or in the Plan.


2.Vesting.

(a)Following the completion of the Performance Period, the Committee (i) shall
determine the Company’s BVPS Growth Percentage, (ii) will certify the level of
achievement with respect to the BVPS Vesting Percentage and (iii) will determine
the portion of Target RSUs granted herein that have vested and become Earned
Shares.  Upon the Committee’s determination, Participant shall immediately
forfeit for no consideration any and all Target RSUs which do not become Earned
Shares (the "Unvested Target RSUs"), and Participant’s rights in any such
Unvested Target RSUs shall immediately lapse and expire. The date of the
Committee’s determination of Earned Shares shall be made in writing no later
than the 60th day following the completion of the Performance Period (the date
of the Committee’s determination, the “Determination Date”).


(b) Termination of Employment. Except as provided in this Section 2(b), if
Participant incurs a
Termination of Employment, all unvested RSUs shall be forfeited by Participant
without consideration therefor. If Participant incurs a Termination of
Employment as a result of a termination by the Company or its Affiliate without
Cause, then (i) if such Termination of Employment occurs on or following the
completion of the Performance Period, the then outstanding RSUs shall vest in
accordance with paragraph (a) above, or (ii) if such Termination occurs prior to
the expiration of the Performance Period, (A) the RSUs shall remain outstanding
through the last day of the Performance Period, without regard to the
Termination of Employment, (B) the number of Target RSUs which become Earned
Shares, if any, shall be determined based on the Committee's computation and
certification of the BVPS Vesting Percentage as if no Termination of Employment
had occurred, and (C) the number of Earned Shares that become vested shall be
determined by multiplying (x) the number of Earned Shares by (y) a fraction, the
numerator of which is the number of days which elapsed from the commencement of
the Performance Period through the date of the Termination of Employment and the
denominator of which is 1,095 (the "Vested Earned Shares", with the difference
between the Earned Shares and the Vested Earned Shares, the "Unvested Earned
Shares"), and any then Unvested Target RSUs and Unvested Earned Shares as of
such date shall immediately be forfeited for no consideration, and Participant’s
rights in any such Unvested Target RSUs or Unvested Earned Shares shall
immediately lapse and expire. If Participant incurs a Termination of Employment
due to the Participant’s death or Disability, unvested RSUs shall vest
immediately and the number of RSUs which become Earned Shares will be equal to
the number of Target RSUs.


1

--------------------------------------------------------------------------------

EXHIBIT 10.38


          (c)  Change in Control. Notwithstanding any of the foregoing, (if a
Change in Control occurs (i) on or following the completion of the Performance
Period, one hundred percent (100%) of the then-unvested Target RSUs shall vest
and become Earned Shares in accordance with the provisions of paragraph (a)
above, or (ii) prior to the expiration of the Performance Period, then (A) the
last day of the calendar quarter prior to date of the Change in Control shall be
deemed to be the last day of the Performance Period for purposes of paragraph
(a) above, (B) the Committee shall determine that the number of Target RSUs
which become Earned Shares shall be equal to the greater of (x) the number of
Earned Shares that would result by determining the BVPS Vesting Percentage
through such date and (y) the number of Target RSUs, and (C) all Earned Shares
shall immediately vest and any other Unvested Target RSUs as of such date shall
immediately be forfeited for no consideration, and Participant’s rights in any
such Unvested Target RSUs shall lapse and expire. All Earned Shares that become
vested pursuant to this paragraph (c) shall be deemed to be vested immediately
prior to the Change in Control, such that the Earned Shares will receive the
same consideration and treatment in the Change in Control as all other
outstanding Shares held by the public.


3. Settlement. As soon as practicable after the date that the Committee
determines the number of
Earned Shares to which Participant becomes entitled under Section 2 above (and
in any event, no later than 15 business days immediately following such date),
the Earned Shares shall be delivered to Participant. Subject to Section 4
(pertaining to the withholding of taxes) and Section 3(d) of the Plan (as
applicable), for each RSU settled pursuant to this Section 3, the Company shall
issue to Participant the number of Shares that are issuable pursuant to Section
2.


         4.  Tax Withholding. As a condition to delivery of the Shares in
respect of vested RSUs, Section 15(d) of the Plan requires Participant to make
provisions satisfactory to the Company for payment of, any federal, state or
local taxes and other statutory obligations (including, but not limited to,
Participant’s FICA and SDI obligations) in respect of the transfer of Shares in
settlement of the RSUs. The Company shall have the power and the right to (i)
deduct or withhold from all amounts payable or Shares issuable to Participant
pursuant to the RSUs or otherwise, or (ii) require Participant to remit to the
Company, an amount sufficient to satisfy any applicable taxes of any kind or
other statutory obligations (including, but not limited to, Participant’s FICA
and SDI obligations) which the Company, in its sole discretion, deems necessary
to be withheld or remitted to comply with the Code and/or any other applicable
law, rule or regulation with respect to the RSUs and, if Participant fails to do
so, the Company may otherwise refuse to issue or transfer any Shares otherwise
required to be issued pursuant to this Agreement. The Company may permit or
require any such statutorily required minimum withholding obligation with regard
to Participant to be satisfied by reducing the number of Shares otherwise
deliverable to Participant hereunder, subject in all instances to the exemption
requirements of Section 16(b).


         5. No Rights as Stockholder. Subject to 2(c), until such time as the
RSUs have been settled and the underlying Shares have been delivered to
Participant and Participant has become the holder of record of such Shares,
Participant shall have no rights as a stockholder, including, without
limitation, the right to dividends and the right to vote.


         6. Transferability. The RSUs may not, at any time prior to becoming
vested, be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by Participant other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company, its Subsidiary or Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.


         7. Adjustment. Upon any event described in Section 3(d) of the Plan
occurring after the Grant Date, the adjustment provisions as provided for under
Section 3(d) of the Plan shall apply to the RSUs, to the extent applicable
thereunder.


         8. Miscellaneous.


          (a) Confidentiality of this Agreement. Participant agrees to keep
confidential the terms of this Agreement, unless and until such terms have been
disclosed publicly other than through a breach by Participant of this covenant.
This provision does not prohibit Participant from providing this information on
a confidential and privileged basis to Participant’s spouse or domestic partner,
attorneys or accountants for purposes of obtaining legal or tax advice or as
otherwise required by law to be disclosed.


          (b) Waiver and Amendment. The Committee may waive any conditions or
rights under, or amend any terms of, this Agreement and the RSUs granted
thereunder; provided that any such waiver or amendment that would materially
impair the rights of any Participant or any holder or beneficiary of any RSUs or
Earned Shares granted hereunder shall not to that extent be effective without
the consent of Participant. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise,
2

--------------------------------------------------------------------------------

EXHIBIT 10.38


or as a waiver of any right to damages. No waiver by any party of any breach of
this Agreement shall be held to constitute a waiver of any other breach or a
waiver of the continuation of the same breach.


         (c) Unsecured Obligation. This Award is unfunded, and even as to any
RSUs which vest,
Participant shall be considered an unsecured creditor of the Company with
respect to the Company’s obligations, if any, to issue Shares pursuant to this
Agreement. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between Participant and the Company or any other person.


          (d) Notices. All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested, facsimile, courier
service or personal delivery:


if to the Company:
NMI Holdings, Inc.
2100 Powell Street, 12th Floor
Emeryville, CA 94608
Attention: General Counsel


if to Participant: at the address last on the records of the Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if by facsimile or e-mail.
          (e) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.


          (f) No Rights to Service. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which is hereby expressly reserved, to remove, terminate or
discharge Participant at any time for any reason whatsoever.


          (g) Beneficiary. Participant may file with the Company a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, change or revoke such designation by filing a new
designation with the Company. The last such designation received by the Company
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Company prior to
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by Participant, the
beneficiary shall be deemed to be his spouse or, if Participant is unmarried at
the time of death, his estate.


          (h) Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of
Participant and the beneficiaries, executors, administrators, heirs and
successors of Participant.


          (i) Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations with respect thereto.


          (j) Bound by the Plan. By signing this Agreement, Participant
acknowledges receipt of a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.


          (k) Section 409A. It is intended that the Awards granted pursuant to
this Agreement and the provisions of this Agreement be exempt from or be
designed such that the taxes and/or penalties under Section 409A of the Code are
not imposed, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code.


3

--------------------------------------------------------------------------------

EXHIBIT 10.38


          (l) Governing Law. This Agreement shall be construed and interpreted
in accordance with the internal laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.


          (m) Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


          (n) Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


         9. Compliance with Legal Requirements. The grant of the RSUs and the
delivery of Shares in respect thereof, and any other obligations of the Company
under this Agreement shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any regulatory or governmental
agency as may be required. Subject to Section 8(k) of this Agreement, the
Committee, in its sole discretion, may postpone the issuance or delivery of
Shares as the Committee may consider appropriate and may require Participant to
make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of the Shares in
compliance with applicable laws, rules and regulations.


         10. Clawback. The grant of RSUs is subject to any incentive
compensation recoupment policy established from time to time by the Company.




[Remainder of page intentionally left blank; signature page to follow]
4

--------------------------------------------------------------------------------

EXHIBIT 10.38


By electronically acknowledging and accepting this award of Restricted Stock
Units following the date of the Company’s electronic notification to the
Participant, the Participant accepts the award of the Restricted Stock Units
described in this Agreement, and agrees that all decisions and determinations of
the Committee with respect to the Restricted Sock Units shall be final and
binding.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
NMI HOLDINGS, INC.






___________________________________
By:  
Title: 






PARTICIPANT




___________________________________


























[Signature Page to Restricted Stock Unit Award Agreement (Performance Based)]
5

--------------------------------------------------------------------------------

EXHIBIT 10.38


EXHIBIT A


CERTAIN DEFINED TERMS


For purposes of the Agreement, the following terms have the following meanings:


(a) “Adjusted Book Value” means, for any year, (i) the consolidated
stockholder’s equity of the
Company computed in accordance with GAAP, as reflected in the Company’s
financial statements, adjusted to exclude the impact of (i) accumulated other
comprehensive income (loss); (ii) the cumulative effect of cash dividends paid
on the Company’s Common Stock during the Performance Period, (iii) the
cumulative effect of the repurchase of the Company’s Common Stock during the
performance period, (iv) the cumulative effect of changes in the fair value of
the warrant liability to the extent such warrants are not exercised, (v) the
cumulative effect of changes in accounting principles under GAAP, and (vi) the
cumulative effect of changes in tax law.


(b) “BVPS” means, for any year, Adjusted Book Value divided by Common Shares
Outstanding.


(c) “BVPS Growth Percentage” means, for the Performance Period, the compounded
annual
growth rate in BVPS measured at the end of the Performance Period over the BVPS
measured as of December 31 of the year immediately preceding the beginning of
the Performance Period.


(d) “BVPS Vesting Percentage” means a function of the BVPS Growth Percentage
achieved by
the Company during the Performance Period, rounded to the nearest tenth of a
percent (0.1%), and shall be determined as follows:

BVPS Growth Percentage
(rounded to the nearest
tenth of a percent) BVPS Vesting Percentage*[XX%]  [XX%] [XX%]  [XX%] [XX%]  [XX%] [XX%] [XX%] 

_______________________
* If the BVPS Growth Percentage falls between the performance levels shown
above, the BVPS Vesting Percentage shall be determined using a straight-line
linear interpolation between the respective levels shown.


(e) “Common Shares Outstanding” means, the total number of basic shares of
Company
Common Stock outstanding, as of December 31 of the year for which BVPS is being
calculated, excluding any shares of Company Common Stock issued in excess of
target upon the vesting of performance based RSUs for Performance Periods
beginning on or after December 21, 2019.


(f) “Earned Shares” means (i) the number of Target RSUs granted
herein, multiplied by (ii) the
BVPS Vesting Percentage.


          (g) “Performance Period” means the period commencing on
[               ] and ending on [              ].
6